Citation Nr: 9909789	
Decision Date: 04/08/99    Archive Date: 04/22/99

DOCKET NO.  97-32 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a right leg disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Johnson, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1955 to June 
1958.

This matter initially came to the Board of Veterans' Appeals 
(Board) from a September 1997 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Colombia, South 
Carolina, which denied the claim of service connection for a 
right leg injury.  In October 1997, a notice of disagreement 
was submitted, a statement of the case was issued, and the 
veteran's substantive appeal was received.  As requested, a 
hearing officer conducted a personal hearing at the RO in 
February 1998.  


FINDING OF FACT

There is no competent (medical) evidence that establishes a 
nexus between the current right leg disability and the 
veteran's reported right leg fracture during service.  


CONCLUSION OF LAW

The veteran has not submitted a well-grounded claim for 
service connection for a right leg disability.  38 U.S.C.A. § 
5107(a) (West 1991). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

A review of the file indicates that the veteran's service 
medical records were destroyed in a fire at the National 
Personnel Records Center (NPRC) in 1973.  In an effort to 
reconstruct the veteran's service medical data, the veteran 
completed a NA Form 13055.  In an Administrative Decision of 
September 1997, it was determined that the service medical 
records are unavailable, and that all efforts had been 
exhausted to secure the records.  At that time, the NPRC had 
not submitted responses to the requests.  In November 1997, 
NPRC responded and reported that the morning reports for the 
period from March to July 1956 had been searched, and that 
there were no notations regarding injury or illness during 
service.  Here, the only available service medical record is 
an April 1958 discharge examination report that reflects a 
normal examination of the lower extremities.  

In February 1980, the RO received records from Dr. Glenn L. 
Scott which reflect treatment in 1978 and 1979.  In February 
1978, the veteran fell and injured his leg.  The fracture 
site (distal shaft of the right tibia) was cleaned, 
anatomically reduced, and internally fixed with two A/O 
screws inserted in a lag fashion.  In a March 1978 note, it 
was indicated that the veteran had a history of gout.  Due to 
ongoing problems, additional procedures were performed.  In 
August 1978, the veteran was admitted for a fibular osteotomy 
and A/O compression plate with iliac bone graft.  In February 
1979, he was admitted for removal of the A/O plate and a 
varus osteotomy.  In September 1979, the veteran underwent a 
wedge osteotomy of the supra-malleolar area of the right 
tibia. 

VA records show that the veteran was treated on several 
occasions in March 1997 for his complaints of chronic right 
leg pain.  It was noted that he had an old leg injury, but 
that there were no old records to review and no x-rays were 
available.  On his first visit, the veteran reported that he 
initially broke his leg during service, and that it had been 
fractured since that time.  A 30-year history of right leg 
pain was noted.  The examiner diagnosed status post fracture 
of the right leg.  

During his hearing in February 1998, the veteran described 
the incurrence of his injury in 1956.  He recalled that his 
fracture was repaired with screws.  The physician told him 
that the right leg would be a bit shorter, and he was given 
corrective shoes.  Currently, VA provides his corrective 
shoes.  He was placed on light duty for the remainder of his 
tour in Korea.  From 1958 onward, he received treatment at 
Spartanburg Hospital, the same place where he was employed.  
His treatment consisted of shots, and at one time he was told 
he had gout.  He mentioned the second fracture to the leg, 
and said that he had had problems with the leg prior to that 
second injury.  

Legal Analysis

Service connection can be awarded for a disease or disability 
incurred or aggravated, or presumed to have been incurred in 
the line of duty while serving in the active military, naval, 
or air service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 
C.F.R. § 3.303(a) (1998).  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b) 
(1998).  Service connection may also be granted for a disease 
first diagnosed after service when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1998). 

A claimant for benefits under a law administered by the 
Secretary of the Department of Veterans Affairs shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  The Secretary has the duty to assist a 
claimant in developing facts pertinent to the claim if the 
claim is determined to be well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  Thus, the threshold question is 
whether the veteran has presented evidence of a well-grounded 
claim under 38 U.S.C.A. § 5107(a) for service connection for 
a right leg disability.  There must be more than a mere 
allegation; a claimant must submit evidence that justifies a 
belief by a fair and impartial individual that the claim is 
plausible.  Murphy v. Derwinski, 1 Vet. App. 78 (1990), 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  If he has 
not, his appeal must fail and there is no duty to assist him 
in the development of facts pertinent to that claim.  
38 U.S.C.A. § 5107(a) (West 1991).

For a claim of service connection to be well-grounded, there 
must be competent evidence of a current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the inservice injury or disease and the current 
disability (medical evidence).  The nexus requirement may be 
satisfied by a presumption that certain diseases manifesting 
themselves within certain prescribed periods are related to 
service.  Caluza v. Brown, 7 Vet. App. 498 (1995).  As 
explained below, the Board finds that the veteran's claim is 
not well grounded.

Presuming the truthfulness of the evidence for the purpose of 
determining whether this claim is well grounded, the Board 
notes that the record on appeal includes the veteran's April 
1958 discharge examination report, private treatment records 
dated in 1978 and 1979, and VA treatment records from March 
1997.  

Given the findings noted in the 1997 VA treatment records, 
there is evidence of a current disability.  Therefore, the 
first requirement for a well-grounded claim has been met.  

The Board also finds that the second requirement for a well-
grounded claim has been met.  As discussed, the veteran's 
service medical records are unavailable, and morning reports 
for the veteran's unit are negative for references to 
injuries.  However, the lack of service records reflecting an 
actual right leg injury is of no consequence here since the 
veteran's recollections of his injury during service are 
sufficient to show that it occurred, for the purpose of 
determining whether the claim is well grounded.  Normally, 
where the issue is factual in nature, e.g., whether an 
incident or injury occurred in service, competent lay 
testimony, including the veteran's solitary testimony may 
constitute sufficient evidence.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993).  However, the evidence is insufficient with 
regard to the third requirement for a well-grounded claim, a 
nexus between the current findings and the reported injury 
during service.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that where the determinative issue is one of 
medical causation or a diagnosis, only those with specialized 
medical knowledge, training, or experience are competent to 
render a medical opinion.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  In this case, the medical records are 
void of opinions or indications that the current complaints 
are related to an inservice injury.  The lower extremities 
were normal at the time of the separation examination, which 
suggests that any right leg fracture of 1956 was healed and 
not considered a chronic and disabling condition.  The same 
could be said when viewing the 1978 and 1979 records from Dr. 
Scott since they only reflect treatment of the second leg 
fracture, and they contain no references to an existing 
chronic right leg disability related to a fracture during 
service, or any previous injury.  

Arguably, the medical history reported by the veteran in 
March 1997, indicates that the current findings are related 
to the old injury.  However, in LeShore v. Brown, 8 Vet. 
App. 406 (1995), the Court held that medical professionals 
are not competent to transform a lay history, unenhanced by 
medical comment, into competent medical evidence based on 
their status as medical professionals.  Even though the 
veteran reported such a history, the physician could only 
confirm the veteran's contention through medical evaluations.  
There were no x-rays or old medical records available to that 
examiner regarding either one of the reported fractures.  In 
fact, the examiner did not venture to offer an opinion 
regarding a relationship between any old injuries and the 
current complaints even in view of the reported history.  

Therefore, the only evidence in support of a nexus is 
composed of the veteran's assertions.  The assertions of a 
lay party on matters of medical causation of a disease or 
disability are not sufficient to make a claim well grounded.  
Moray v. Brown, 5 Vet. App. 211 (1993).  Therefore, the 
veteran's assertions that his current right leg disability is 
related to the reported injury during service do not 
constitute competent medical evidence of a well-grounded 
claim.  38 U.S.C.A. § 5107(a) (West 1991).  

In the February 1999 Written Brief Presentation, the 
veteran's representative argues that if the Board finds this 
claim not well grounded, the Board should determine whether 
the RO followed the various provisions in VA ADJUDICATION 
PROCEDURE MANUAL M21-1 which requires that a claim be "fully 
developed" before a determination is made as to whether it 
is well grounded.  See Part III,  1.03a, and Part VI,  
1.01b, 2.10f.  The full development these provisions call for 
seems to be triggered by a "reasonable probability" of a 
well-grounded claim ( 1.01b), or a claim which is 
"potentially plausible on a factual basis" ( 2.10f).  On 
the facts presented in this case-a reported right leg 
fracture in 1956 and a subsequent fracture over 20 years 
later in 1978, followed by complaints of right leg pain years 
later in 1997-the Board finds no such "potential 
plausibility" or "reasonable probability."  And the Board 
finds that "potentially plausible" cannot be so broad as to 
encompass every claim, because to do so would render the 
statutory scheme of 38 U.S.C.A. § 5107 a nullity.  See Meyer 
v. Brown, 9 Vet. App. 425, 434 (1996).  Finally, the Court 
has not held that these provisions are substantive law and 
therefore binding on the Board.

Consequently, the veteran has not met the initial burden 
under 38 U.S.C.A. § 5107(a) (West 1991) as the lay evidence 
submitted does not cross the threshold of mere allegation.  
Thus, the claim is not well grounded, and the Board does not 
have jurisdiction to adjudicate it.  Boeck v. Brown, 6 Vet. 
App. 14 (1993).  Accordingly, the veteran cannot invoke the 
VA's duty to assist in the development of the claim under 
38 U.S.C.A. § 5107(a) (West 1991).  Grivois v. Brown, 6 Vet. 
App. 136 (1994). 

Although where claims are not well grounded VA does not have 
a statutory duty to assist a claimant in developing the 
claims, VA may be obliged under 38 U.S.C.A. § 5103(a) to 
advise a claimant of evidence needed to complete the 
application.  This obligation depends on the particular facts 
and the extent to which the Secretary of the Department of 
Veterans Affairs has advised the claimant of the evidence 
necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet. App. 69 (1995).  In this case, the 
RO fulfilled its obligation under 38 U.S.C.A. § 5103(a) (West 
1991) in the October 1997 statement of the case, and the May 
1998 supplemental statement of the case.  There is no 
prejudice to the appellant in denying the claim as not well-
grounded even though the RO decision was on the merits, 
because the "quality of evidence he would need to well 
ground his claim or to reopen it would seem to be...nearly 
the same..."  Edenfield v. Brown, 8 Vet. App. 384 (1995)(en 
banc).  Compare Bernard v. Brown, 4 Vet. App. 384 (1993).  To 
obtain further consideration of the matters on appeal before 
the Board, the veteran may file a claim supported by medical 
evidence connecting his current right leg disability to a 
right leg fracture during service.  


ORDER

The claim of entitlement to service connection for a right 
leg disability is not well grounded, and the appeal is 
denied.


		
	J. E. Day
	Member, Board of Veterans' Appeals


 

